NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10024

                Plaintiff-Appellee,             D.C. No.
                                                4:12-cr-01025-RCC-LAB-1
 v.

ISABEL PEREZ-ARELLANEZ, AKA                     MEMORANDUM*
Christian Perez-Cariol, AKA Christian
Perez-Carlon,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Isabel Perez-Arellanez appeals from the district court’s judgment and

challenges the 20-year sentence imposed upon resentencing for one count of

conspiracy to commit hostage taking and three counts of hostage taking, all in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 1203(a), and one count of being an illegal alien in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(5)(A) and 924(a)(2).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Perez-Arellanez’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. Perez-Arellanez has filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. Contrary

to Perez-Arellanez’s arguments in his pro se brief, the district court did not err in

calculating the Guidelines range or impose an “illegal general sentence.” Also, the

district court’s imposition of a term of supervised release was proper under the

circumstances of this case. See U.S.S.G. § 5D1.1 cmt. n.5. Finally, the district

court did not plainly err by failing to instruct the jury that it had to find that Perez-

Arellanez knew he was an illegal alien to convict him of being an illegal alien in

possession of a firearm, see Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019),

because, when Perez-Arellanez possessed the firearm at issue, he had been

convicted of illegal entry twice and had been removed to Mexico three times. See

United States v. Benamor, 937 F.3d 1182, 1188-89 (9th Cir. 2019).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.



                                            2                                      20-10024